Order                                             Michigan Supreme Court
                                                        Lansing, Michigan

  April 5, 2019                                        Bridget M. McCormack,
                                                                     Chief Justice

                                                            David F. Viviano,
                                                            Chief Justice Pro Tem
  159235-8(72)
                                                          Stephen J. Markman
                                                               Brian K. Zahra
                                                         Richard H. Bernstein
  HAZIM GULLA, IKHALAS GULLA, HEATHER                    Elizabeth T. Clement
  GULLA, HOLLY GULLA, HEIDI GULLA,                       Megan K. Cavanagh,
                                                                          Justices
  DARRELL DAVIS, BARBARA DAVIS, ELISA
  KLINE, MASON KLINE, ELIZABETH
  EBERHARDT, JIMMY JAMES, LAROSA E.
  PATRICK, HELEN CHAPMAN, DAMARIUS
  CHAPMAN, SADE CHAPMAN, DIONTE
  CHAPMAN, TAJUANA CHAPMAN,
  TASHIANA CHAPMAN, KYEIRA HOWELL,
  LASHONDA JONES, DOROTHY CHAPMAN,
  Individually and as Conservator of the ESTATE
  OF LULA PEARL ATKINS-NELSON, SHAMIYA
  CHAPMAN, DUQUAN CHAPMAN, HARRY
  CHAPMAN, MICHAEL LYMON, DEBORAH
  CHAPMAN-MARSHALL, FREDERICK
  MARSHALL, ESSIE CHAPMAN, INEZ MARIE
  WALKER, RONNIE L. WALKER, SHAWANA
  M. WALKER, STEVEN W. REDMOND,
  JEROME CHAPMAN, JEANETTE CHAPMAN,
  MAURICE CHAPMAN, MAY J. CHAPMAN,
  JOHN W. CHAPMAN, BOBBIE RODGERS,
  HENRY C. BIGGS, RENITA M. COLEMAN,
  MELEISA A. BETTS, ANGELA PRICE,
  D’ANNA N. PRICE, AA’NIYAH EVANS,
  ARTAYAH PRICE, BOBBY DEAN GRACE,
  TERRY GRAVELLE, MARILYN DONEY-
  GRAVELLE, ANGELINA DONEY, ANNE M.
  HICKS, JOSHUA HICKS, LAQUANTUS
  CARDELL, RAVEN NEAL, ROMERO
  CARDWELL, SIRQRON CARDWELL,
  KATHLEEN CLIFTON, CARLTON BUTLER,
  DANIEL CLIFTON, DEBBIE MITCHELL-BUTLER,
  MAGNOLIA YOUNGER, RYAN YOUNGER,
  GOWON YOUNGER, TIESHA TAYLOR,
                                                                         2

DAMARRION E. TAYLOR, MARIAH A.
TAYLOR, KANIYA TAYLOR, and PAULA
BROWN,
         Plaintiffs-Appellees,
                                            SC: 159235
v                                           COA: 340017
                                            Ct of Claims: 16-000298-MZ
STATE OF MICHIGAN, GOVERNOR,
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
          Defendants-Appellants,
and

EDWARD KURTZ, DARNELL EARLEY, and
JERRY AMBROSE,
         Defendants-Appellees,
and

DAN WYANT,
           Defendant.
_____________________________________________

LAWRENCE WASHINGTON, JR., Individually
and as Next Friend of TAYLOR WASHINGTON,
Minor, MORGAN WASHINGTON, Minor,
CHLOE WASHINGTON, Minor, MADISON
WASHINGTON, Minor, and LAWRENCE
WASHINGTON, Minor, AARON SWINGER,
ANGELA WAY, and CONNIE MCNEAL,
             Plaintiffs-Appellees,
                                            SC: 159236
v                                           COA: 340275
                                            Ct of Claims: 16-000300-MM
GOVERNOR, STATE OF MICHIGAN,
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
          Defendants-Appellants,
and
                                                3

DARNELL EARLEY, GERALD AMBROSE, and
MIKE BROWN,
         Defendants-Appellees,
and

ED KURTZ,
           Defendant.
_____________________________________________

HAZIM GULLA, IKHALAS GULLA, HEATHER
GULLA, HOLLY GULLA, HEIDI GULLA,
DARRELL DAVIS, BARBARA DAVIS, ELISA
KLINE, MASON KLINE, ELIZABETH
EBERHARDT, JIMMY JAMES, LAROSA E.
PATRICK, HELEN CHAPMAN, DAMARIUS
CHAPMAN, SADE CHAPMAN, DIONTE
CHAPMAN, TAJUANA CHAPMAN,
TASHIANA CHAPMAN, KYEIRA HOWELL,
LASHONDA JONES, DOROTHY CHAPMAN,
Individually and as Conservator of the ESTATE
OF LULA PEARL ATKINS-NELSON, SHAMIYA
CHAPMAN, DUQUAN CHAPMAN, HARRY
CHAPMAN, MICHAEL LYMON, DEBORAH
CHAPMAN-MARSHALL, FREDERICK
MARSHALL, ESSIE CHAPMAN, INEZ MARIE
WALKER, RONNIE L. WALKER, SHAWANA
M. WALKER, STEVEN W. REDMOND,
JEROME CHAPMAN, JEANETTE CHAPMAN,
MAURICE CHAPMAN, MAY J. CHAPMAN,
JOHN W. CHAPMAN, BOBBIE RODGERS,
HENRY C. BIGGS, RENITA M. COLEMAN,
MELEISA A. BETTS, ANGELA PRICE,
D’ANNA N. PRICE, AA’NIYAH EVANS,
ARTAYAH PRICE, BOBBY DEAN GRACE,
TERRY GRAVELLE, MARILYN DONEY-GRAVELLE,
ANGELINA DONEY, ANNE M.
HICKS, JOSHUA HICKS, LAQUANTUS
CARDELL, RAVEN NEAL, ROMERO
CARDWELL, SIRQRON CARDWELL,
KATHLEEN CLIFTON, CARLTON BUTLER,
DANIEL CLIFTON, DEBBIE MITCHELL-BUTLER,
MAGNOLIA YOUNGER, RYAN
YOUNGER, GOWON YOUNGER, TIESHA
                                                                         4

TAYLOR, DAMARRION E. TAYLOR,
MARIAH A. TAYLOR, KANIYA TAYLOR, and
PAULA BROWN,
          Plaintiffs-Appellees,
                                            SC: 159237
v                                           COA: 340458
                                            Ct of Claims: 16-000298-MZ
STATE OF MICHIGAN, GOVERNOR,
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
          Defendants-Appellants,
and

EDWARD KURTZ, DARNELL EARLEY,
JERRY AMBROSE, and DAN WYANT,
           Defendants.
_____________________________________________

LAWRENCE WASHINGTON, JR., Individually
and Next Friend of TAYLOR WASHINGTON,
Minor, MORGAN WASHINGTON, Minor,
CHLOE WASHINGTON, Minor, MADISON
WASHINGTON, Minor, and LAWRENCE
WASHINGTON, Minor, AARON SWINGER,
ANGELA WAY, and CONNIE MCNEAL,
             Plaintiffs-Appellees,
                                            SC: 159238
v                                           COA: 340890
                                            Ct of Claims: 16-000300-MM
GOVERNOR, STATE OF MICHIGAN,
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
          Defendants-Appellants,
and

DARNELL EARLEY, GERALD AMBROSE,
MIKE BROWN, and ED KURTZ,
           Defendants.
_____________________________________________/
                                                                                                              5


       On order of the Chief Justice, the motion of defendants-appellees Darnell Earley,
Gerald Ambrose, and Mike Brown to extend the time for filing their answer to the
application for leave to appeal is GRANTED. The answer will be accepted as timely filed
if submitted on or before April 18, 2019.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                April 5, 2019

                                                                            Clerk